Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00661-CR

                                         Roland HERNANDEZ,
                                               Appellant

                                                   v.
                                                  The
                                          The STATE of Texas,
                                                Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR7447W
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: December 16, 2015

DISMISSED FOR WANT OF JURISDICTION

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,

the clerk’s record supports the trial court’s certification that defendant has no right of appeal. See
                                                                                         04-15-00661-CR


TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s counsel has filed a letter in which he states that

he has reviewed the clerk’s record and can find no right of appeal for Appellant; counsel concedes

that the trial court’s certification stating the defendant has no right of appeal is correct. In light of

the record presented, we agree with appellant’s counsel that the defendant has no right of appeal;

therefore, Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d).

Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-